                 Case 1:19-cv-05608-PKC Document 15 Filed 08/14/19 Page 1 of 2
                                        "+Yoars Law
75 South  Broadway                                                                                Peter W. Yoars, Jr.
Suite One                                                                                       pyoars@yoarslaw.com
White Plains, NY 10601                                                                         Mobile (914) 312-1491
(914) 740-1050                                                                                    www.Yoarslaw.com



                                                 August 74,2019

       Via ECF

       Honorable P. Kevin Castel, U.S.D.J.
       United States District Court
       Southern District of New York
       500 Pearl Street,
       New York, New York 10007

              Re:     Textbroker Int'I. LLC. v. Chloe Skupnick. et al.
                      Docket No. 19 cv 5608 (PKC)
                      Initial Pretrial Conf.: 911012019

       Dear Honorable Sir:

                Our Firm represents the defendants David Thelin and Nicole Thelin in the above-
       referenced action. This letter is a formal request for an additional 15 days to respond to the
       plaintiff s Complaint. Currently, the defendants must respond to the Complaint on or before
       August 19,2019.

              It is requested that defendants David Thelin  and Nicole Thelin's time to answer or make
       any motion in response to the Complaint   be extended   to and including September 3, 2079. The
       additional time is being sought to allow recently retained counsel to collect the appropriate
       documentation from the defendants, who live in Utah, and investigate this matter so we can
       submit the proper response on their behalf. These defendants have made no prior request for an
       extension. Plaintiff s counsel, Andrew Solomon, Esq., consented to the instant request for a 15-
       day extension of time to respond.

                In addition, under Judge Castel's Individual Practices, section 1B, it is requested that the
       initial pretrial conference scheduled for September 10, 2019, be adjourned to a date at least 14
       days after the required response date.

              For the above reasons, defendants David Thelin and Nicole Thelin respectfully seek an
       order granting their request to extend their time to respond to the Complaint through
       September 3,2019, and an adjournment of the initial conference.
                  Case
Hon. P. Kevin Castel,     1:19-cv-05608-PKC
                      U.S.D.J.                Document 15 Filed 08/14/19 Page 2 of 2
August 14,2019
Page 2 of 2



             Thank you for your time and consideration.




                                                          Peter W. Yoars, Jr.

       cc:   Andrew Solomon, Esq. (ECF only)
             Chloe Skupnick
